2020 IL App (1st) 171135
                                       No. 1-17-1135
                              Opinion filed December 31, 2020

                                                                  FOURTH DIVISION

                                             IN THE

                            APPELLATE COURT OF ILLINOIS

                                      FIRST DISTRICT


     THE PEOPLE OF THE STATE OF                 )     Appeal from the Circuit Court
     ILLINOIS,                                  )     of Cook County.
                                                )
          Plaintiff-Appellee,                   )
                                                )
          v.                                    )     No. 04 CR 29140
                                                )
     BRYANT ERVES,                              )     The Honorable
                                                )     William G. Lacy,
          Defendant-Appellant.                  )     Judge, presiding.



          PRESIDING JUSTICE GORDON delivered the judgment of the court, with opinion.
          Justices Lampkin and Reyes concurred in the judgment and opinion.


                                        OPINION

¶1             Defendant Bryant Erves appeals from the third-stage dismissal of his

       petition for postconviction relief.

¶2             Defendant, 17 years old, was convicted, after a bench trial, of first-degree

       murder and sentenced to 30 years, plus an additional 25-year firearm
     No. 1-17-1135

       enhancement, for a total of 55 years with the Illinois Department of Corrections

       (IDOC). After a third-stage evidentiary hearing, the trial court denied his claim

       under Miller v. Alabama, 567 U.S. 460 (2012), for a new sentencing hearing, as

       well as his claims of actual innocence and ineffective assistance of counsel.

¶3             On this appeal, the State concedes that the trial court did not apply the

       Miller factors when considering defendant’s sentence and, thus, the State joins

       defendant in arguing that he is entitled to a new sentencing hearing.

¶4             For the reasons explained below, we agree that defendant is entitled to a

       new sentencing hearing and, therefore, we vacate his sentence and remand for a

       new sentencing hearing; but we do not consider defendant’s other claims at this

       time.

¶5             In prior postconviction cases when this court has remanded for a new

       sentencing hearing, we have found that consideration of other postconviction

       claims at this time is premature. People v. Edgecombe, 2011 IL App (1st)

       092690, ¶ 31. For example, in Edgecombe, as in this case, both parties agreed

       that the case needed to be remanded for resentencing. Edgecombe, 2011 IL App

       (1st) 092690, ¶ 15. In Edgecombe, as in this case, the defendant had made other

       claims in his postconviction petition that attacked the validity of his conviction

       and, based on those claims, he sought a new trial. Edgecombe, 2011 IL App

       (1st) 092690, ¶ 12. After explaining why we agreed with the parties on the

                                              2
     No. 1-17-1135

       need for resentencing, we remanded the Edgecombe case for resentencing but

       declined to consider the defendant’s other postconviction claims at that time.

       Edgecombe, 2011 IL App (1st) 092690, ¶ 31.

¶6           We explained, first, that since a defendant has a right to file a direct

       appeal “ ‘from sentences entered on conviction,’ ” the defendant may choose to

       file, instead, “a direct appeal after the entry of the new sentencing order.”

       Edgecombe, 2011 IL App (1st) 092690, ¶ 31 (quoting 730 ILCS 5/5-5-4.1

       (West 2008)). See also 730 ILCS 5/5-5-4.1 (West 2018) (“The defendant has

       the right of appeal in all cases from sentences entered on conviction” in felony

       cases); People v. Lopez, 129 Ill. App. 3d 488, 491 (1984) (“Final judgment in a

       criminal case is not entered until the imposition of the sentence. The final

       judgment in a criminal case is the sentence.”).

¶7           Second, we explained that, “[s]ince defendant may decide not to pursue

       these claims depending on the outcome of his resentencing, it is in the interest

       of judicial economy for us not to address [postconviction] claims prematurely.”

       Edgecombe, 2011 IL App (1st) 092690, ¶ 31. We observe that, in the case at

       bar, it has been 16 years since the offense, and the 25-year firearm enhancement

       will no longer be mandatory at defendant’s resentencing. 730 ILCS 5/5-4.5-

       105(b) (West 2016). Thus, depending on what his new sentence is, defendant




                                             3
       No. 1-17-1135

         may or may not decide to pursue his remaining claims. Edgecombe, 2011 IL

         App (1st) 092690, ¶ 31.

¶8             Below, we discuss the reasons that require a new sentencing hearing.

         With respect to his other claims, we find, as we did in Edgecombe, that “[o]ur

         action today does not affect the [other] claims that defendant made.”

         Edgecombe, 2011 IL App (1st) 092690, ¶ 31.

¶9                                    BACKGROUND

¶ 10           The 17-year-old defendant was convicted of first-degree murder in

         connection with the drive-by shooting of Troy Wilson on August 7, 2004. The

         primary issue at his bench trial was the identity of the shooter. Clarence Lang,

         who was a passenger in the vehicle from which the shots were fired, testified

         that defendant was the shooter. Defendant did not testify. Brenda Chandler, a

         bystander, testified that defendant was the shooter, although she had previously

         informed police on the scene that she did not know who the shooter was.

         Chandler testified that defendant was in the front passenger seat and Lang was

         in the back seat. Lang’s girlfriend, Latrice Smith, also testified that defendant

         was the shooter; and that defendant was in the front passenger seat, while Lang

         was in the back seat. During closing argument, the State argued that defendant

         was the shooter, while the defense argued that Lang was the shooter. Primarily



                                               4
       No. 1-17-1135

          on the basis of the three eyewitnesses (Lang, Chandler and Smith) who all knew

          defendant prior to the shooting, the trial court found defendant guilty. 1

¶ 11             At the sentencing hearing on September 28, 2006, the State presented, in

          aggravation, a victim impact statement from the victim’s mother; and the

          defense called, in mitigation, defendant’s grandmother.                Defendant’s

          grandmother testified that she had raised the 17-year-old defendant since he was

          8 months old, that he had been a B or C student in school, that he was not a

          gang member, and that she had arranged for a police officer to mentor

          defendant, not because defendant had been in trouble, but “to keep him

          straight.” The State observed, in response, that witnesses had testified at trial

          that defendant was a gang member.

¶ 12             The presentence investigation report (PSI) showed that defendant had not

          been arrested as a juvenile and that he had been sentenced to only one day as an

          adult for criminal trespass to state land.          Defendant denied any gang

          involvement, past or present, and reported that, while he had little contact with

          his parents, he had “a great life” with his grandmother, who was a Chicago

          public school teacher. Although a B or C student, he withdrew from school in


             1
               This court already described the evidence at trial twice, and we will not
       repeat that description again here. We incorporate our prior orders by reference.
       People v. Erves, No. 1-07-0333, slip order at 2-8 (2008) (unpublished order
       pursuant to Supreme Court Rule 23) (describing the evidence at trial); People v.
       Erves, 2012 IL App (1st) 112813-U, ¶¶ 5-20 (describing the evidence at trial).
                                                 5
       No. 1-17-1135

         his junior year of high school. Prior to his arrest, he had worked for cash part-

         time at a car wash; he had attended a Baptist church; he had never been

         married; he had no children; and he denied any drug or alcohol abuse.

         Defendant had one tattoo, which was Psalm 23.

¶ 13           The parties agreed that the minimum possible sentence was 45 years.

         The sentencing range for the murder was 20 to 60 years, plus an additional

         minimum of 25 years due to a mandatory firearm enhancement. The defense

         argued for the minimum, arguing that, even with the 45-year minimum, his

         client would not be released until age 65, “if he is released.” In response, the

         State argued that “this is not a minimum case,” in part, because of the very

         nature of a drive-by shooting.

¶ 14           The trial court stated that it had “considered the arguments of counsel, in

         aggravation and mitigation, as well as the evidence presented both in

         aggravation and mitigation, the information that has been provided to me in the

         presentence investigation,” “the facts of the case,” and defendant’s allocution.

         Without a reference to defendant’s age or to any other factors, the trial court

         sentenced defendant to 30 years for the murder, plus a 25-year firearm

         enhancement, for a total of 55 years with IDOC.




                                               6
       No. 1-17-1135

¶ 15             On January 4, 2007, defense counsel moved for a reduction in sentence

          on the ground that “this is a young man who essentially was without a criminal

          history.” The trial court denied the motion, finding:

                    “THE COURT: The fact of the matter is that the sentencing range is

                 from 20 to 60 and I sentenced the defendant to 10 years over the

                 minimum term.

                    The legislature has enacted a law that upon [a] certain finding of fact

                 by the trier of fact that these additional penalties must be imposed. So

                 basically I sentenced defendant to 10 years over the minimum which is

                 30 years. I followed the law.”

¶ 16             On direct appeal, defendant claimed that the trial court erred in

          permitting a potentially exonerating witness to invoke a fifth-amendment

          privilege against self-incrimination. 2 This court found that, since the witness

          had “a reasonable fear of criminal sanctions, this court cannot say that the trial

          court abused its discretion by allowing” him to invoke his fifth amendment

          privilege. Erves, No. 1-07-0333, slip order at 18.




             2
               Larry Chatman had been subpoeaned as a trial witness by the defense and
       had appeared at trial with his own attorney. Defendant’s counsel stated, in an offer
       of proof, that Chatman and Lang had had a conversation in a trial judge’s
       “bullpen” on March 7, 2006, during which Lang admitted to Chatman that he was
       the shooter. Erves, No. 1-07-0333, slip order at 6-7.
                                                  7
       No. 1-17-1135

¶ 17              After defendant’s conviction was affirmed on direct appeal, he filed a pro

          se postconviction petition alleging actual innocence and ineffective assistance

          of counsel. 3 After the trial court dismissed his petition at the second stage, this

          court reversed and remanded for a third-stage evidentiary hearing. Erves, 2012

          IL App (1st) 112813-U, ¶ 1.

¶ 18              On December 17, 2014, prior to the evidentiary hearing, defendant filed a

          supplemental petition challenging the constitutionality of his 55-year sentence

          as a de facto life sentence pursuant to Miller and its progeny. Defendant

          observed that he was required to serve 100% of his sentence and that he was

          currently scheduled to be released on October 30, 2059, at age 73, “if” he lived

          that long. After the hearing, the trial court denied defendant’s motions for both

          a new trial and a new sentencing hearing. The trial judge who presided over

          defendant’s postconviction proceedings was the same judge who had presided

          over defendant’s bench trial and sentencing hearing.

¶ 19              In denying defendant’s motion for resentencing, the trial court found that

          defendant’s 55-year sentence was “not a de facto natural life sentence.” In

          support of that finding, the trial court observed that “our appellate courts have

          set no bright line or rule as to a specific number where a court can state that an
              3
                When the parties refer to this petition in their briefs to this court, they cite
       the trial court’s orders dismissing the petition, rather than the petition itself. The
       petition itself does not appear to be in the record before us. Since we are not
       considering these claims at this time, its absence does not affect our opinion.
                                                   8
       No. 1-17-1135

         exact number of years is a de facto natural sentence” and that this issue “will

         have to ultimately be decided by the Supreme Court.” The trial court made this

         observation on April 20, 2017; and two years later, on April 18, 2019, our

         supreme court chose to establish that bright line in People v. Buffer, 2019 IL

         122327, ¶¶ 40-41, finding that a sentence over 40 years was a de facto life

         sentence.

¶ 20           On April 20, 2017, defendant filed a notice of appeal, and this timely

         appeal followed.

¶ 21                                    ANALYSIS

¶ 22                               I. Postconviction Stages

¶ 23            Defendant seeks relief under the Post-Conviction Hearing Act (Act) (725

         ILCS 5/122-1 et seq. (West 2018)), which provides for three stages of review

         by the trial court. People v. Domagala, 2013 IL 113688, ¶ 32. At the first stage,

         the trial court may summarily dismiss a petition only if it is frivolous or

         patently without merit. 725 ILCS 5/122-2.1(a)(2) (West 2018); Domagala,

         2013 IL 113688, ¶ 32.

¶ 24           At the second stage, counsel is appointed if a defendant is indigent. 725

         ILCS 5/122-4 (West 2018); Domagala, 2013 IL 113688, ¶ 33. After counsel

         determines whether to amend the petition, the State may file either a motion to

         dismiss or an answer to the petition. 725 ILCS 5/122-5 (West 2018);

                                               9
       No. 1-17-1135

         Domagala, 2013 IL 113688, ¶ 33. At the second stage, the trial court must

         determine “whether the petition and any accompanying documentation make a

         substantial showing of a constitutional violation.” People v. Edwards, 197 Ill.

         2d 239, 246 (2001).

¶ 25           If the defendant makes a “substantial showing” at the second stage, then

         the petition advances to a third-stage evidentiary hearing. Domagala, 2013 IL

         113688, ¶ 34. At a third-stage evidentiary hearing, the trial court acts as

         factfinder, determines witness credibility and the weight to be given particular

         testimony and evidence, and resolves any evidentiary conflicts. Domagala,

         2013 IL 113688, ¶ 34. In this appeal, the petition was dismissed at the third

         stage after an evidentiary hearing.

¶ 26                                II. Standard of Review

¶ 27           When an issue at a third-stage evidentiary hearing involves fact-finding

         and credibility determinations, we will not reverse the trial court’s finding on

         that issue, unless the finding is manifestly erroneous. People v. Williams, 2017

         IL App (1st) 152021, ¶ 22. However, if an issue involved no fact-finding or

         credibility determinations, then our review is de novo. People v. Andrews; 403

         Ill. App. 3d 654, 659 (2010) (“Our review of a third-stage dismissal is de novo,

         when, as here, no fact finding or credibility determinations are involved.”)

         (citing People v. Pendleton, 223 Ill. 2d 458, 473 (2006)); Williams, 2017 IL

                                               10
       No. 1-17-1135

         App (1st) 152021, ¶ 22. The question of whether defendant’s 55-year sentence

         is a de facto life sentence under Miller and its progeny is a pure question of law,

         to which we apply a de novo standard of review.

¶ 28           De novo consideration means that a reviewing court performs the same

         analysis that the trial court would perform. People v. Williams, 2020 IL App

         (1st) 162412, ¶ 72.

¶ 29                                  III. Effect of Buffer

¶ 30           The trial court’s finding that 55 years is not a de facto life sentence is

         indisputably error, in hindsight. See Buffer, 2019 IL 122327, ¶¶ 40-41 (a

         sentence over 40 years is a de facto life sentence). As this court has stated

         before, we “do not mean to impugn the abilities or conscientiousness of the

         judge below.” People v. DiCorpo, 2020 IL App (1st) 172082, ¶ 57. Rather, we

         are aware that the law regarding juvenile and young adult sentencing has been

         “a rapidly evolving area of the law, and the court below did not have the benefit

         of our supreme court’s more recent cases in this area such as Buffer,” as well as

         our own recent cases. DiCorpo, 2020 IL App (1st) 172082, ¶ 57.

¶ 31           Having found error, we then turn to the issue of relief.

¶ 32           The State joins defendant in arguing that defendant is “entitled” to a new

         sentencing hearing. Exercising de novo review, we reach the same conclusion,

         for the following reasons.

                                                11
       No. 1-17-1135

¶ 33            The supreme court case of Buffer is remarkably similar to the case at bar.

         In Buffer, as in our case, the juvenile defendant was found guilty of first-degree

         murder and of personally discharging the firearm that caused the victim’s death.

         In Buffer, as in our case, the defendant faced a sentencing range of 20 to 60

         years for the murder, as well as a mandatory minimum 25-year firearm

         enhancement, resulting in a mandatory minimum sentence of 45 years. In

         Buffer, and similar to our case, the sentencing court stated that it had considered

         “all of the relevant” information before it and sentenced defendant to more than

         the minimum. Buffer, 2019 IL 122327, ¶ 46. The total sentence in Buffer was 5

         years over the minimum, whereas in our case it was 10 years over the

         minimum. Buffer, 2019 IL 122327, ¶ 5. In Buffer, as in our case, the defendant

         raised a Miller challenge to his sentence in a postconviction petition, claiming

         that his sentence was a de facto life sentence. Buffer, 2019 IL 122327, ¶ 7.

¶ 34            The Buffer court found that, “to prevail on a claim based on Miller and its

         progeny, a defendant sentenced for an offense committed while a juvenile must

         show that (1) the defendant was subject to a life sentence, mandatory or

         discretionary, natural or de facto, and (2) the sentencing court failed to consider

         youth and its attendant characteristics in imposing the sentence.” Buffer, 2019

         IL 122327, ¶ 27. As discussed above, defendant has already established the

         first prong of this test.

                                               12
       No. 1-17-1135

¶ 35              With respect to the second prong, the Buffer court found no need to

         remand for further postconviction proceedings, since no additional “factual

         development” was needed to find that prong satisfied. Buffer, 2019 IL 122327,

         ¶ 46. The supreme court observed that the record already established that,

         while the trial court had considered all the then-relevant statutory factors, the

         trial court had not “considered defendant’s youth and its attendant

         characteristics.” Buffer, 2019 IL 122327, ¶ 46. Thus, the court remanded

         directly for a resentencing. Buffer, 2019 IL 122327, ¶¶ 46-47.

¶ 36           By contrast, in the recent case of People v. Lusby, 2020 IL 124046, ¶ 52,

         the supreme court found that there was no need for resentencing, even though

         the case involved a juvenile defendant who was sentenced before Miller was

         even decided.

¶ 37           In Lusby, 2020 IL 124046, ¶ 35, the supreme court explained “how” a

         reviewing court, such as ourselves, should determine whether a prior sentencing

         hearing comported with Miller and “its requirements.” Our supreme court

         found that “the inquiry looks back to the trial and the sentencing hearing to

         determine whether the trial court at that time considered evidence and argument

         related to the Miller factors.” (Emphasis added.) Lusby, 2020 IL 124046, ¶ 35.

         The supreme court stated that the Miller factors “ ‘include, but are not limited

         to, the following factors: (1) the juvenile defendant’s chronological age at the

                                              13
       No. 1-17-1135

         time of the offense and evidence of his particular immaturity, impetuosity, and

         failure to appreciate risks and consequences; (2) the juvenile defendant’s family

         and home environment; (3) the juvenile defendant’s degree of participation in

         the homicide and any evidence of familial or peer pressure that may have

         affected him; (4) the juvenile defendant’s incompetence, including his inability

         to deal with police officers or prosecutors and his incapacity to assist his own

         attorneys; and (5) the juvenile defendant’s prospects for rehabilitation.’ ” Lusby,

         2020 IL 124046, ¶ 34 (quoting People v. Holman, 2017 IL 120655, ¶ 46).

¶ 38           Similar to Buffer and unlike Lusby, the record before us shows that the

         trial court did not consider youth and its attendant circumstances.

¶ 39           In the case at bar, the trial court stated at the sentencing hearing that it

         had “considered the arguments of counsel, in aggravation and mitigation, as

         well as the evidence presented both in aggravation and mitigation, the

         information that has been provided to me in the presentence investigation,” “the

         facts of the case,” and defendant’s allocution. However, the court made no

         reference to defendant’s age or to any youth-related factors before imposing

         sentence.

¶ 40           When the defense subsequently moved for a reduction in sentence on the

         ground that “this is a young man who essentially was without a criminal



                                               14
       No. 1-17-1135

         history,” the trial court denied the motion, finding that it had sentenced

         defendant to only 10 years over the minimum and had “followed the law.”

¶ 41           During the postconviction proceedings, the trial court denied defendant’s

         Miller claim on the ground that defendant’s 55-year sentence was “not a de

         facto natural life sentence,” thereby indicating that it did not intend to impose a

         life sentence on this juvenile defendant.

¶ 42           From our own independent review of all three proceedings before the

         sentencing judge, namely, the original sentencing hearing, the subsequent

         motion to reduce sentence, and the postconviction proceeding, it is evident that

         the Miller-related factors were not considered before imposing what is now

         adjudged to be a de facto life sentence.

¶ 43           The Buffer court found that “the proper remedy is to vacate defendant’s

         sentence and to remand for a new sentencing hearing.” Buffer, 2019 IL 122327,

         ¶ 47. The supreme court “[f]urther” found “that defendant is entitled on remand

         to be sentenced under the scheme prescribed by section 5-4-105 of the United

         Code of Corrections.” Buffer, 2019 IL 122327, ¶ 47 (referring to 730 ILCS 5/5-

         4.5-105 (West 2016)).

¶ 44           As in Buffer, we vacate defendant’s sentence and remand for a new

         sentencing hearing, in accord with the new statutory scheme.



                                               15
       No. 1-17-1135

¶ 45           On remand, the sentencing court may impose a de facto life sentence

         “ ‘only if the trial court determines that the defendant’s conduct showed

         irretrievable depravity, permanent incorrigibility, or irreparable corruption

         beyond the possibility of rehabilitation.’ ” Lusby, 2020 IL 124046, ¶ 34

         (quoting Holman, 2017 IL 120655, ¶ 46).        The trial court may make an

         appropriate sentencing decision “ ‘only after considering the defendant’s youth

         and its attendant characteristics.’ ” Lusby, 2020 IL 124046, ¶ 34 (quoting

         Holman, 2017 IL 120655, ¶ 46). The factors it must consider are now codified.

         730 ILCS 5/5-4.5-105 (West 2016). Under the new scheme, the firearm

         enhancement is no longer mandatory. 730 ILCS 5/5-4.5-105(b) (West 2016)

         (the sentencing court “may, in its discretion, decline to impose any otherwise

         applicable sentencing enhancement based upon firearm possession”).

¶ 46                                  CONCLUSION

¶ 47           For the foregoing reasons, we vacate defendant’s sentence and reverse

         and remand for a new sentencing hearing, with directions.

¶ 48           Sentence vacated; remanded for resentencing, with directions.




                                             16
No. 1-17-1135


                                  No. 1-17-1135


Cite as:                 People v. Erves, 2020 IL App (1st) 171135


Decision Under Review:   Appeal from the Circuit Court of Cook County, No. 04-CR-
                         29140; the Hon. William G. Lacy, Judge, presiding.


Attorneys                James E. Chadd, Douglas R. Hoff, and Pamela Rubeo, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg, and Whitney Bond, Assistant State’s Attorneys, of
Appellee:                counsel), for the People.




                                        17